I would like to join
others in congratulating you, Mr. President, on your
election to direct the affairs of the General
Assembly — this great parliament of nations — at its
fifty-ninth session. Let me also take this opportunity to
pay tribute to your predecessor, His Excellency
Mr. Julian Hunte, especially for the momentum he gave
to the ongoing process of the revitalization of the
General Assembly.
Once again, in his annual report on the work of
the Organization and in his forthright statement to the
Assembly last week, the Secretary-General set the tone
of the annual general debate. My delegation commends
him for his tenacity and courage under extreme
political circumstances and shares his overall
assessment of the current international situation and
the role of the United Nations.
20

Just a little more than three weeks ago, on the
initiative of the member States of the Non-Aligned
Movement, the Assembly reaffirmed the central role of
the United Nations in the maintenance of international
peace and security and the promotion of international
cooperation. It was, indeed, a reaffirmation that this
Organization was founded on international cooperation
and that its efficacy is rooted in international
cooperation. My delegation therefore urges all Member
States to adhere to the principle of cooperation.
Sierra Leone believes, and will continue to
believe in the United Nations. After all, we are part of
the United Nations, like each and every State
represented in the General Assembly. Of course there
are some difficulties, but we strongly believe that,
given adequate resources and cooperative support in a
timely manner and given the necessary moral and
political support, the United Nations can deliver, as it
has done admirably in Sierra Leone.
In that connection, allow me to express our
sincere appreciation to all the countries that have
contributed to the United Nations Mission in Sierra
Leone (UNAMSIL). Our thanks also go out to the staff
of all the agencies and programmes of the United
Nations family and the non-governmental
organizations that have worked in partnership with the
United Nations, the Government and civil society to
restore peace and stability in our country and, most
recently, to conduct local government elections.
A theme that has reverberated within the Hall in
the past week, and in other international forums, is the
observance of the rule of law. The Secretary-General’s
analysis of its significance needs no embellishment.
The causes and character of the conflict in Sierra
Leone, perhaps more than in any other country in the
world in recent times, tell us that nearly everything
crumbles when the rule of law collapses and that,
therefore, it should be made the pillar of post-conflict
reconstruction, national recovery, governance and
administration of justice and the cornerstone of lasting
peace.
While the Government of Sierra Leone is
struggling, albeit with limited resources, to reform its
own administration of justice, it is also concerned
about the financial situation of the Special Court,
established in the country to address impunity. The
efficacy, and indeed the credibility of the Court, could
be questioned unless urgent measures are taken to
address its budgetary problems. I should therefore like
to take this opportunity to appeal for continued
voluntary contributions, as well as the requested
subventions from the regular budget of the United
Nations for the Special Court.
As President Kabbah said at the formal opening
of the courthouse last March, it is
“a Special Court for Sierra Leone, a symbol of
the rule of law and an essential element in the
pursuit of peace, justice and national
reconciliation for the people of Sierra Leone. It is
also a Special Court for the international
community, a symbol of the rule of international
law.”
There is no guarantee that the victims of
violations of international humanitarian and human
rights law during the civil war in Sierra Leone will
receive reparation for those heinous crimes. So the
least we can do for them now is to ensure that justice is
done. We can do so by reducing the financial burden of
the Special Court and by demonstrating that we are
indeed serious about respect for the rule of law.
The United Nations was formed over 50 years
ago as a response to the peace and security needs of the
era of its birth. Since then, the world has experienced,
and continues to experience, fundamental changes, to
which the United Nations should adapt. That is why
Sierra Leoneans continue to follow with profound
interest the consultative processes for the revitalization
of the General Assembly and reforms in the Security
Council in order to reflect the reality of the
contemporary world. My delegation wishes to urge the
President to sustain the momentum in the processes
generated by the fifty-eighth session of the General
Assembly.
The menace of terrorism and local conflicts
continues to impede peace, stability and development
in many parts of the world. Innocent victims aside,
conflicts have reversed the development gains of poor
countries, and even reduced them to the status of
donor-dependants. While deploring all acts of
terrorism, it is important to recognize that poor
countries, particularly those emerging from conflict,
have weak capacity to fight terrorism. If global action
is what is needed to fight terrorism, and my delegation
believes that this should be the case, efforts should be
made to enhance the capacity of poor countries to play
their own role in that battle.
21

After about 11 years of a violent and destructive
civil conflict, Sierra Leone is now in the delicate post-
conflict phase. It is in that phase that the root causes of
the conflict should be addressed and the foundation for
permanent peace, stability and sustainable development
should be laid. In short, that is the phase in which the
gains of the peace effort should be maximized, using a
synergetic approach that incorporates development and
other strands of generators of peace into peacekeeping.
But this approach needs resources and planning beyond
the traditional peacekeeping strategies that involve
pulling out when the guns fall silent.
It is in that regard that my delegation is soliciting
continued and enhanced support for post-conflict
Sierra Leone. An important component of this appeal is
that development and financial institutions should
understand the multifaceted demands and delicate
character of post-conflict situations and treat them as
special cases. That means that those institutions should
revisit their rigid and standard prescriptions, with the
purpose of making them flexible and responsive to the
special requirements of post-conflict situations.
Ten days ago, the Security Council extended the
mandate of UNAMSIL to June 2005. The Government
of Sierra Leone has endorsed the Secretary-General’s
assessment and recommendations regarding the
benchmarks for the residual presence of UNAMSIL in
the country. We note in particular that, over the next
several months, the Security Council will review the
residual functions against the capacity of the Sierra
Leone armed forces and police to maintain security and
stability effectively throughout the country. We hope
that the review will also take into consideration the
security situation in the subregion.
I would like to reassure the international
community through the Assembly that we do not
expect UNAMSIL to remain in Sierra Leone
indefinitely. The Government of Sierra Leone is
determined to ensure a smooth and seamless transition
from UNAMSIL to the Republic of Sierra Leone
Armed Forces and the police throughout the country.
The restructured army and the police have already
demonstrated through training, discipline and
performance that they are nearly ready to assume full
responsibility for the security and safety of the people
of Sierra Leone. But training is only a part of the total
picture of readiness. For effective operational
readiness, both the army and the police need logistical
support and equipment. Accordingly, my delegation
wishes to appeal to friendly nations for assistance to
equip our security forces to enable them to function
effectively. Meanwhile, for obvious reasons, the
Government and people of Sierra Leone are
encouraged by the prospects for consolidating the
deployment of the United Nations peacekeeping
mission throughout neighbouring Liberia.
Recent dialogue between, and among, the leaders
of the Mano River Union also augur well for peace and
stability in our subregion. We need the continued
support of the international community in resuscitating
the objectives and programmes of the Mano River
Union, because, if fully functional, it can complement
the efforts of the Economic Community of West
African States (ECOWAS) and the United Nations in
the subregion. In that connection, I would like to
express our appreciation to the Secretary-General for
his encouragement of the rejuvenation process of the
Union.
The United Nations has already identified many
of the root causes of armed conflict within States. With
the assistance of the international community, efforts
are being made to address those root causes. The
objective is to prevent the recurrence of armed
conflicts. My delegation believes that equal attention
should also be paid to the root causes of armed conflict
across States, including the senseless acts of
international terrorism that are being perpetrated in
many parts of the world. While prompt, effective and
decisive measures are absolutely necessary to deal with
the phenomenon, it is about time that we try to identify
and address the root causes of such ignoble acts.
New challenges are emerging and new threats are
being hatched in various corners of our world with
unprecedented frequency. However, we must not forget
the old, unresolved challenges and threats to human
safety and security. Without prejudging the outcome of
the Secretary-General’s High-Level Panel on Threats,
Challenges and Change, Sierra Leone hopes that the
Panel’s report will help to throw some light on the
probable link between what could be described as old
and still existing threats and those now being
characterized as new threats and challenges. Perhaps,
as President Kabbah suggested at the Millennium
Summit four years ago, the old and still existing
challenges are taking on a new form and new
dimensions. What we are experiencing is, perhaps, the
transmutation of threats and challenges.
22

In speaking of old challenges and threats, the
question of Palestine comes to mind. It has been on our
agenda for far too long. We know that that is a complex
issue. However, the longer it remains unresolved, the
greater the risk of unending cycles of violence. Sierra
Leone firmly believes that an equitable solution, in
particular the establishment of an independent
Palestinian State side by side with Israel within secure
borders, would be a giant step towards peace and
security, not only in the Middle East but also in the rest
of our troubled and unsafe world.
Still in the area of existing threats to international
peace and security, my delegation is disturbed by the
tragic humanitarian situation in the Darfur region of
the Sudan. We applaud the response of the African
Union to the crisis and urge all stakeholders to do
whatever is necessary to speedily resolve the conflict.
But let me emphasize that the African Union would
like to do more — and would do more if it had the
resources. Accordingly, I would like to make an open
appeal, on behalf of the African Union Commission,
for financial and material support for the African
Union to enable it to deal with the situation.
The Government and the people of Sierra Leone
know from experience that ceasefire, disarmament,
demobilization and reintegration are essential
components of peace. But we are still faced with the
daunting task of consolidating the peace, because peace
goes far beyond the process of the disarmament,
demobilization and reintegration of ex-combatants. The
consolidation of peace — real peace — means
improvements in the lives and livelihoods of all our
people. It means jobs, food, education, health care,
adequate housing and other social services. As the
Secretary-General observed in his most recent report
on the United Nations Mission in Sierra Leone,
considerable progress has been made towards
economic and social recovery. However, in order to
sustain the process of consolidating peace and to
facilitate the smooth transition from recovery to
sustainable development, Sierra Leone needs continued
support, particularly for vulnerable areas of the
country.
We look forward to the 2005 comprehensive
review of the implementation of the Millennium
Development Goals — a review that will coincide with
the sixtieth anniversary of the United Nations. We in
Sierra Leone will also be reviewing the state of our
food security goal of ensuring that by the end of 2007,
no Sierra Leonean will go to bed hungry. Our food
security goal must be seen in the context of one of the
United Nations Millennium Development Goals,
namely, the reduction of extreme poverty and hunger.
Given the grave consequences of extreme poverty and
starvation, those are realistic goals. They represent the
minimum standard necessary to save lives. They are
attainable.
We know that it is our responsibility to do more
for ourselves. We also know the urgency of addressing
the democratic deficit in international economic and
financial decision-making. In our interdependent and
increasingly globalizing world, economic and social
inequities within countries are a reflection of unfair
rules, unfair trade practices and an uneven playing
field in international transactions. The Director-
General of the International Labour Organization, Juan
Somavia, was correct when he told the recent African
Union summit in Ouagadougou that good national
governance will not succeed unless we have good
global governance.
Consumers need to share, in a more equitable
manner with producers in the developing world, the
benefits derived from their abundant natural and
human resources. That means, among other things, fair
prices and debt relief, all of which should have a
positive impact on our capacity to reduce poverty
within our respective developing countries.